       B. Response to Court’s Order Regarding Consent to Magistrate Judge

       We also inform the Court that counsel for the Government and Doonan have discussed
whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further
proceedings before the assigned Magistrate Judge. At least one party does not consent.

       Thank you for your consideration of this matter.

                                                       Respectfully,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:   /s/ Charles S. Jacob
                                                       CHARLES S. JACOB
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, NY 10007
                                                       Tel: (212) 637-2725
                                                       Fax: (212) 637-2702
                                                       charles.jacob@usdoj.gov

cc: Pro se Plaintiff (via U.S. mail and email)




                                                         GRANTED. The initial pretrial conference
                                                         scheduled for December 16, 2019 is ADJOURNED
                                                         to January 6, 2020, at 12:20 p.m. By December
                                                         30, 2019, the parties shall submit their joint letter and
                                                         proposed case management plan.

                                                         SO ORDERED.

                                                         Dated: December 12, 2019
                                                                New York, New York




                                                   2
